Case 1:19-cv-00109-SM Document 48-48 Filed 05/18/20 Page 1 of 8




      Exhibit 48
       Case 1:19-cv-00109-SM Document 48-48 Filed 05/18/20 Page 2 of 8

                                                                              Cor •• • ^ ,

                                                                              DINSE. KNAPP&
                            STATE OF NEW HA]\dPSHIRE                          m^andrew.rc.
                                     SUPERIOR COURT
  GRAFTON,SS.                                                          Docket No. i6-C\^-259
                                   Jonathan Nierenberg

                                              V.



                              Trustees of Dartmoutli College

             ORDER ON PKTTTION FOR PRELIMINA R Y INJUNCTION

          The plaintiff, Jonathan Nierenberg, seeks to preliminarily and permanently enjoin
 the defendants, Tmstees of Dartmouth College, from suspending him from Dartmouth
 College for six terms due to an alleged violation of the school's Academic Honor Principle.
 On September 19, 2016, the court issued an order temporarily restraining the defendants
from enforcing the plaintiffs suspension. On September 27, 2016,the court held a hearing
on tlie plaintiffs petition for a preliminary injunction, during which both parties proceeded
by way of offers of proof. After considering the pleadings, the parties' arguments and offers
of proof, and the applicable law, the court DENIES the plaintiffs petition for a preliminaiy
injunction.

                                       Background

      The plaintiff matriculated as an undergraduate student at Dartmouth College at the
beginning of the 2014 academic year. On June 14, 2016, the plaintiff completed a final
examination for the course "Earth Science I." While grading the examination, the two
professors who taught the course noticed similarities bet\^^een the plaintiffs examination
paper and the examination paper of a classmate who sat next to the plaintiff during the
testing period. Suspecting the plaintiff and his classmate of cheating, the professors

      CLERK'S dOTiCE DATE

   CC:U             C,                                 'j, Kz-fV't<,
       Case 1:19-cv-00109-SM Document 48-48 Filed 05/18/20 Page 3 of 8




 reported their findings to the school's Judicial Affairs Office ("JAG"). The JAG, in turn,
 referred the matter to the Committee on Standards ("COS"). After holding a disciplinary
 hearing, the COS concluded that the most likely explanation for the similarities between
 the two examination papers was that the plaintiff and his classmate engaged in copying, a
 violation of the schoors Academic Honor Principle. Consequently, the plaintiff received a
 failing grade on the examination and a sk term suspension. The plaintiff requested a
 reriew of the COS's determinations, citing several purported procedural errors and newly
 discovered eridence. The Dean of College denied the plaintiffs request, and the plaintiff
 subsequently filed the present action.

                                          Legal Standai^d

        "The issuance of injunctions, either temporary or permanent, has long been
considered an extraordinary remedy." Pike v. Deutsche BankNat'l Trust Co., 168 N.H.

40, 44 (2015)(quotation omitted). "A preliminary injunction is a provisional remedy
that preserves the status quo pending a final determination of the case on the merits."

Dupont V. Nashua Police Dep% 167 N.H. 429, 434 (2015) (quotation omitted). An

injunction should not issue unless the plaintiff shows: (1) that he will suffer immediate

irreparable harm if the injunctive relief is not granted; (2) that he has no adequate

remedy at law; and (3) that he is likely to succeed on the merits. Id. In determining the

existence of irreparable harm, the court considers the significance of the threat of

irreparable harm to the party requesting the equitable relief, and the balance between

this harm and the injurj^ that granting an injunction would inflict on the other party. See

Kukene v. Genualdo, 145 N.H. 1, 4(2000); UniFirst Corp. v. City of Nashua, 130 N.H.

11) 13) 15(1987)- The court may also consider whether issuing the injunction would serve

the public interest. See, e.g., UniFirst Corp., 130 N.H. at 14. "It is vrithin the trial court's
      Case 1:19-cv-00109-SM Document 48-48 Filed 05/18/20 Page 4 of 8




  sound discretion to grant an injunction after consideration of the facts and established
  principles of equity." N.H. Dep't ofEnv. Servs. v. Mottolo, 155 N.H. 57,63(2007).
                                          Analysis

        Applying the foregoing standards, the court concludes that the plaintiff has not
 sustained his burden of proving his right to preliminary injunctive relief. Even
 assuming, ^vithout deciding, that the plaintiff has shown a likelihood of success on the
 merits, the plaintiff has not demonstrated that he wll suffer immediate irreparable
 harm if his request for a preliminary injunction is denied sufficient to overcome the
 possible adverse effects to the public interest should an injunction be issued.
        At the September 27th hearing, the defendants argued that a finding tliat the
 plaintiff will suffer immediate irreparable harm wll set a dangerous precedent that may
 allow almost aii}^ student suspended from an academic institution to establish
 immediate irreparable harm, thereby increasing the frequency of future litigation
 similar to the instant case. Miile not entirely persuaded, the court acknowledges the
importance in maintaining an academic institution's ability to enforce discipline and the
possibility that increased judicial interference in such matters may not serve the public's
interest. See, e.g., Katchak v. Glasgow Indep. Sch. Sys., 690 F. Supp. 580, 584 (W.D.
Ky. 1988) ("Appropriate discipline is the vehicle by which curious, energetic young
people must be managed so that a proper learning environment is maintained.
Furthermore, the public has a strong interest in cultivating that learning environment
by maintaining proper discipline. .. ."). Accordingly, the court will weigh the plaintiffs
arguments that he Avill suffer immediate and irreparable harm should his request for in
an injunction be denied against the public interest in preserving—absent extraordinary
circumstances—the authority of academic institutions to enforce discipline.
          Case 1:19-cv-00109-SM Document 48-48 Filed 05/18/20 Page 5 of 8




           The plaintiff contends that wthout preliminarj^ injunctive relief he vnW suffer

    immediate irreparable harm because:(i) he will be unable to participate on the school's
    soccer team, and as a result, Avill forever lose a year of NCAA Dhdsion I eligibility'-;(2)he

    will be unable to graduate wth his classmates as he anticipated; and (3) his looming
    suspension and tentative failing grade on the examination "will shut the door on

    employnnent opportunities that would have otherwise been available to [the plaintiff]
    during the term of his suspension."(PL's Mem. Law 6.)

           Relevant to his first contention, the plaintiff has been a member of Dartmouth's

    men's soccer team since enrolling in the school in 201-^. He suffered an injury in 2015,

    however, that resulted in a "red-shirt" year in which he did not play. Because the NCAA

    allegedly requires an athlete in the plaintiffs position to use his four y^ears of eligibility
    within a five year period, the plaintiff argues that if he is not allowed to participate in the

    present soccer season he will forever lose a year of eligibility due to the fact that the

plaintiff has already had a "red-shirt" season.

           Given the fleeting nature of college athletics, in some circumstances athletes may

suffer irreparable harm should their participation in their sport of choice be interrupted.

However, the court is not convinced that in this instance that the plaintiffs inability to

fully partake in the 2016 soccer season is an immediate and irreparable harm sufficient

to justify an injunction. The court takes judicial notice that the 2016 regular season of

the Dartmouth soccer team runs for 17 games between September 2nd and November

I2th.^ See AKH. R. Ev. 201(a)(2). Despite learning of his suspension on July 21st, (see

Compl. ^ 72), the plaintiff did not seek to enjoin the defendants from enforcing his

i     DartmouthSports.com:     Official   Website   of   Dartmouth   College   Varsity   Athletics,
http://w%\'w.dartmouthsports.com/SportSelect.dbml?SPID=4697&SPSID=48763 Qast visited Oct. 24,
2016).
      Case 1:19-cv-00109-SM Document 48-48 Filed 05/18/20 Page 6 of 8




 suspension until September 19th, hy which point the plaintiff had already missed five
 games,(see PL's Mem. Law 7.) The plaintiffs delay undermines his argument that being
 unable to fully participate in the 2016 soccer season constitutes an irreparable injury.
 See Pierre v. Univ. ofDayton, 143 F. Supp. 3d 703, 713-14 (S.D. Ohio 2015)("A delay
 between the discover)^ of the allegedly infringing conduct and the request for injunctive
 relief can support an inference that the alleged harm is not sufficiently severe or
 irreparable to justify injunctive relief."(quotation omitted)).
        In any event, because the plaintiff has been permitted to rejoin the team since the
 court granted his request for a temporary restraining order, he has already benefited
 from enjoying the majorit-3^ of the remainder of the 2016 regular season. As a result, the
 issue of whether the plaintiffs inabilitj'' to participate in the 2016 season is an
irreparable injury is largely moot at this point. See Littlefield v. New Hampshire
Interscholastic Athletic Ass'n, 117 N.H. 183, 185 (1977) (finding issue of whether trial
court permissibly enjoined the enforcement of age limitation rule prohibiting high
school senior from playing on his school's basketball team moot because the student had

already completed the full season under the temporary order). Furthermore, enforcing
the plaintiffs suspension at this time will likely result in the plaintiff missing fewer
games than were missed due to his own delay in filing this action. Accordingly, and
when considering the public's interest in preserving the defendants' authorit}'- to
discipline its students, the court finds that whatever harm the plaintiff will suffer from
not completing the remainder of the 2016 soccer season is insufficient to justify the
extraordinary remedy that is a preliminary injunction.

      Regarding the plaintiffs second contention, that he will suffer immediate

irreparable injury because he \All be unable to graduate on time with his class, the
       Case 1:19-cv-00109-SM Document 48-48 Filed 05/18/20 Page 7 of 8




 defendants argue that "a mere delay or interruption in one's education does not rise to
 the level of irreparable harm." (Defs.' Opp'n 14.) The court agrees in this instance. See
 Marlowe u. Keene State Coll, No. 4:i6"CV-40054-TSH, 2016              3030235, at *6 (D.
 Mass. May 26, 2016)(appljdng New Hampshire law and finding several month delay in
 graduating from nursing program insufficient to show irreparable harm). The plaintiffs
suspension does not permanently prevent him from obtaining his degree, and any loss
of earnings he may suffer from a delay in entering the workforce caused by his
suspension, can be adequately remedied by money damages.

       As to the harm the plaintiffs suspension and tentative failing grade pose to his
future employment opportunities, the court finds such harm is speculative and not
immediate. "Injunctive relief is one of the peculiar and extraordinary powers of equity,
normally to be exercised only when warranted by imniinent danger of great and
irreparable damage." N.H. Donuts, Inc. v. Skipitaris, 129 N;H. 774, 779 (1987)
(emphasis added)(quotations omitted). The plaintiff does not claim that he is currently
seeking job opportunities, or that he has definite plans to apply for employment in the
near future. Instead, the plaintiff broadly asserts that the defendants' actions have "shut

the door" to opportunities "that would have othenvise been available to [the plaintifQ"
vdthout offering any evidence to support such a proposition. Thus, the court finds the

plaintiffs argument regarding the possible negative impact upon any emplojment
opportunities that would have been available to him during the term of his suspension

too speculative to constitute an imminent danger of irreparable harm.




                                            6
           Case 1:19-cv-00109-SM Document 48-48 Filed 05/18/20 Page 8 of 8




           Moreover,the court finds that the harm to the plaintiffs employment prospects is
  not irreparable. If the plaintiff ultimately prevails on the merits,= he would receive the
  grade he alleges he should have received on the Earth Science I examination, rather
  than a failing grade, and his suspension ivill be reversed. Thus, any damage to the
  plaintiffs grade point average and transcript that resulted from the COS's finding will be
  undone.


                                                   Conclusion

         For the foregoing reasons, the court DENIES the plaintiffs petition for a
 preliminarj^ injunction.



         SO ORDERED,this 26^^ day of October 2016


                                                                   .awence A. MacLeod, Jr.
                                                                  Presiding Justice




2 Although the court is not making any rulings at this time as to the proper remedy,the court anticipates
that if the plaintiff prevails at trial on this matter, the COS should be ordered to conduct a new hearing
wth the necessary procedural protections. Then, if the plaintiff is successful before the COS on remand
and the COS finds, as the plaintiff alleges, that he did not improperly copy during the examination, his
failing grade in Earth Science I wll be changed and the COS's previous finding will be vacated.
